Case: 13-31178      Document: 00512817492         Page: 1    Date Filed: 10/28/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-31178
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 28, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
MIKE EVANS CRANE SERVICES, L.L.C.,

                                                 Plaintiff−Appellee,

versus

CASHMAN EQUIPMENT CORPORATION,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                                No. 2:11-CV-1525




Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*


       Cashman Equipment Corporation (“Cashman”) appeals a judgment in



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-31178     Document: 00512817492    Page: 2   Date Filed: 10/28/2014



                                 No. 13-31178
favor of Mike Evans Crane Services, L.L.C. (“MECS”), in a dispute over the
payment of invoices submitted by MECS for servicing and repairing Cash-
man’s cranes. After reviewing the briefs, the record, and the district court’s
thoughtful opinion, we affirm.


                                         I.
      MECS sued to recover payments on twelve invoices that it claims are
owed for servicing and repairing Cashman’s cranes. Cashman removed to
federal court on the basis of diversity jurisdiction and filed a counterclaim
alleging violations of the Louisiana Unfair Trade Practices Act (“LUPTA”), LA.
REV. STAT. § 51:1405, et seq. After thoroughly analyzing whether Louisiana
State law or general maritime law governs, the district court concluded that
the latter applies. Neither party challenges that determination on appeal, nor
do we find error with it.
      The district court granted summary judgment in favor MECS on ten of
the invoices and held a bench trial on invoices 988 and 1036. The court then
entered judgment in favor of MECS on the last two invoices and awarded attor-
ney’s fees to MECS after finding Cashman’s LUPTA claim to be groundless and
in bad faith. Cashman appeals the judgment with respect to invoices 988 and
1036 and the award of attorney’s fees.


                                      II.
      “The standard of review for a bench trial is well established: findings of
fact are reviewed for clear error and legal issues are reviewed de novo.” Water
Craft Mgmt. LLC v. Mercury Marine, 457 F.3d 484, 488 (5th Cir. 2006) (inter-
nal quotation marks omitted). A factual “finding is ‘clearly erroneous’ when
although there is evidence to support it, the reviewing court on the entire
evidence is left with the definite and firm conviction that a mistake has been
                                        2
     Case: 13-31178      Document: 00512817492        Page: 3     Date Filed: 10/28/2014



                                     No. 13-31178
committed.” Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 573 (1985)
(quoting United States v. United States Gypsum Co., 333 U.S. 364, 395 (1948)).


                                           III.
      Cashman claims that invoice 988 should be reduced by at least $3,000
because MECS billed an unreasonably large number of hours. Cashman cites
testimony from Michael Evans, MECS’s owner, stating that Cashman reason-
ably could have expected the job to have been done in fewer hours, although
neither party disputes that MECS’s mechanic actually worked the hours billed.
By way of analogy to legal fees, Cashman claims that charges for services in
maritime contracts must also be reasonable. 1 We need not decide that issue,
however, because Cashman has not demonstrated that invoice 988 was
unreasonable.
       When Evans’s testimony is read in totality, it is clear that he actually
reduced the invoice to reflect the value of the services provided. Evans testified
that the invoice did not include the normal 20% mark-up on parts and that the
hours charged were ten hours less than the hours actually worked. The total
invoice was for $25,130.31, with parts accounting for $8,435.31 and labor for
$16,695. Because MECS did not charge the usual 20% mark-up, and if all parts
would have usually been marked up, the bill was effectively discounted by
$1,687.06. In addition to not charging for ten hours that were actually worked,
Evans and Jamie Guy, Cashman’s corporate representative and operations
manager, had agreed to discuss further reducing the invoice, yet that conver-
sation never occurred. 2       Cashman has not proven that the invoice was


      1  See MODEL RULES PROF’L CONDUCT R. 1.5(a) (“A lawyer shall not make an agreement
for, charge, or collect an unreasonable fee or an unreasonable amount for expenses.”).
      2 Evans testified he wanted to explain to Guy that the bill included “other things we
had to do besides just engine work”—suggesting that the bill reasonably reflected the value
                                            3
     Case: 13-31178       Document: 00512817492      Page: 4   Date Filed: 10/28/2014



                                      No. 13-31178
unreasonable, and the district court did not err in holding Cashman responsi-
ble for it.


                                          IV.
       Cashman asserts that it is not responsible for paying invoice 1036
because Inland Marine had agreed to pay it. Inland Marine chartered a barge
with a crane attached from Cashman. When the crane needed repairs, Darryl
Saucier, an Inland Marine employee, called Cashman for assistance. Evans
testified that Guy told him to fix the crane and that he coordinated the repairs
with Guy; Guy made periodic decisions about whether to repair parts or pur-
chase new ones. Guy testified that he requested a purchase order from Cash-
man’s headquarters for invoice 1036 because MECS “needed to get paid” and
that he “had no issues with the work that was done or the quality of the work
. . . .” Saucier testified that he did not agree to pay MECS.
       Cashman points out that Saucier signed MECS’s service reports and
avers that this indicates Inland Marine is responsible for the charges. The
district court, however, found that Saucier signed only to verify the hours that
MECS actually worked and that Saucier did that only because the repairs were
taking place on the water and not at Cashman’s yard. Because Cashman
requested the repairs, coordinated the repairs, and received the benefit of hav-
ing its crane repaired, the district court did not err in concluding that Cashman
was responsible for invoice 1036.


                                           V.
       Cashman challenges the award of attorney’s fees that was based on the
finding that Cashman’s LUPTA claim was groundless and in bad faith.



of the services actually performed.
                                           4
    Case: 13-31178     Document: 00512817492     Page: 5    Date Filed: 10/28/2014



                                  No. 13-31178
Cashman claimed that MECS violated LUTPA when it did not abide by Cash-
man’s purchase-order policy, charged for overtime without Cashman’s authori-
zation, and used outside labor rather than Cashman’s labor for its repairs. At
the pretrial conference, Cashman indicated that it would dismiss the LUPTA
claim but later asserted that it would be able to prove it at trial.
      The district court carefully reviewed the business practices between the
parties and found that MECS had no notice of Cashman’s polices and that they
were never enforced; the court concluded that the claim was groundless. The
court also found that the LUPTA claim was filed for purposes of harassment
after MECS had sued to collect on the invoices. Likewise, the court concluded
that Cashman acted in bad faith when it failed to dismiss the claim.
      On appeal, Cashman urges that the LUPTA claim was not groundless
because Evans admitted that the hours in invoice 988 exceeded Cashman’s
reasonable expectations and that MECS’s overtime calculations were
improper. As explained above, invoice 988 was not unreasonable and does not
provide grounds to bring a LUPTA claim. The court found that Cashman had
notice of MECS’s overtime policy, paid overtime without objection on most
invoices before this litigation, and made an issue out of the overtime hours only
to add a complicating factor at trial.
      We cannot say that the district court’s conclusions were clearly errone-
ous. Consequently, the court did not err in awarding attorney’s fees and costs
to MECS for defending against the LUPTA claim.                 The judgment is
AFFIRMED.




                                         5